Title: From George Washington to Captain James Rivers, 20 December 1779
From: Washington, George
To: Rivers, James


        
          Sir
          Head Quarters Morristown 20th Decr 1779.
        
        It does not rest with me to enter upon such a parole exchange, as that proposed in your letter of the 2d and 21st of Novr. Nor while the obstructions exist that have been unfortunately thrown in the way of general and partial exchanges, can any thing take effect in this line. When these are removed, it will give me pleasure to concur in measures for your exchange, and to promote the relief of all those in captivity.
      